DETAILED ACTION
The communication dated 10/3/2019 has been entered and fully considered.
Claims 1-9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi U.S. Publication 2006/0231125 (henceforth referred to as Yi).
As for claim 1, Yi teaches a substrate processing method (paragraphs [0062]-[0068]; Fig. 8) of drying an upper surface of a wafer (paragraph [0034]; Fig. 1: part W), 
As for claim 2, Yi further teaches that wafer W information includes at least one of a shape, size, and material of a pattern (paragraphs [0059]-[0060]; Fig. 1).
As for claim 3, Yi further teaches that the processing liquid removing step includes a step of guiding the processing liquid from the upper surface of wafer W to around wafer W by causing an outward guiding surface of a guiding member included in the processing liquid removing unit to come into contact with a peripheral portion of the liquid film of the processing liquid on wafer W with the gaseous phase of the processing liquid existing between the liquid film of the processing liquid and the upper surface of wafer W (paragraphs [0045]-[0046] and [0049]; Figs. 1 and 13).
As for claim 4, Yi further teaches that the processing liquid removing step includes a step of forming a dried region, from which the processing liquid is removed, in a region of the upper surface of wafer W by causing a gas discharging unit included in the processing liquid removing unit to discharge gas toward the upper surface of wafer W with the gaseous phase of the processing liquid existing between the liquid film of the processing liquid and the upper surface of wafer W (paragraphs [0045]-[0046] and [0049]; Figs. 1 and 13).
As for claim 5, Yi further teaches that the processing liquid removing step includes a temperature difference generating step of, after the uniform heating step, forming a low-temperature region with a temperature equal to or higher than the boiling point of the processing liquid and a high-temperature region with a temperature higher than that of the low-temperature region in the upper surface of wafer W with the 
As for claim 6, Yi further teaches that the processing liquid removing step includes a step of causing an attitude changing unit included in the processing liquid removing unit to change an attitude of wafer W while keeping constant a relative attitude between the plurality of heaters and wafer W between a horizontal attitude in which the upper surface of wafer W is horizontal and a tilted attitude in which the upper surface of wafer W is tilted with respect to the horizontal surface (paragraphs [0045]-[0046] and [0049]; Figs. 1 and 13).
As for claim 7, Yi further teaches that the uniform heating step includes a step of making the temperature of the entire upper surface of wafer W uniform (paragraphs [0059]-[0060]; Figs. 1 and 6).
As for claim 8, Yi further teaches that the uniform heating step includes a step of causing the plurality of heaters that are disposed below wafer W to heat wafer W (paragraphs [0059]-[0060]; Figs. 1 and 6).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.